                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CRISTINA MENDOZA,                                  Case No. 17-cv-03579-SVK
                                   8                    Plaintiff,
                                                                                            ORDER REGARDING UPDATED
                                   9             v.                                         STATUS REPORTS
                                  10     PACIFIC GAS & ELECTRIC COMPANY,                    Re: Dkt. Nos. 54, 55
                                         et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          The Court has received and reviewed the Parties’ status reports. ECF 54; ECF 55. The

                                  14   Court notes that the Parties are in the process of retaining bankruptcy counsel in light of

                                  15   Defendant Pacific Gas & Electric Company’s (“PG&E’s”) bankruptcy filing.

                                  16          Accordingly, the Court ORDERS the Parties to file updated status reports, by April 22,

                                  17   2019, regarding how Defendant PG&E’s bankruptcy impacts the non-stayed claims and defenses

                                  18   in this case. Each responding Party may file a separate report.

                                  19          SO ORDERED.

                                  20

                                  21   Dated: February 21, 2019

                                  22

                                  23
                                                                                                     SUSAN VAN KEULEN
                                  24                                                                 United States Magistrate Judge
                                  25

                                  26
                                  27

                                  28
